DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the Application filed on March 29, 2021, in which claims 1-25 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on March 29, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 7-19, 21-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No.10,984,594. This is a statutory double patenting rejection.
See the comparison table below:
Application
Patent
1. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory:
detecting a triggering event associated with a physical place;
in response to detecting the triggering event:
obtaining one or more images of the physical place;
determining, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
providing a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface.
1. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory:
detecting a triggering event at a defined physical place;
in response to detecting the triggering event:
obtaining digital images of the defined physical place;
determining, based on the digital images, a surface geometry of the defined physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
providing a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enabling an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.
Application 
Patent
1 and 2. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory:
detecting a triggering event associated with a physical place;
in response to detecting the triggering event:
obtaining one or more images of the physical place;
determining, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
providing a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface; and 
           enabling an avatar operated by the user of the user interface to enter, tour, and interact with the 3-D model of the physical place.
1. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory:
detecting a triggering event at a defined physical place;
in response to detecting the triggering event:
obtaining digital images of the defined physical place;
determining, based on the digital images, a surface geometry of the defined physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
providing a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and 
enabling an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.





Application
Patent
3. The method of claim 2, wherein enabling the avatar to enter, tour and interact with the 3-D model of the physical place is performed in real or near real time.

4. The method of claim 2, further comprising: while the avatar is touring or interacting the with the 3-D model of the physical place, causing a virtual viewer indicator to activate in the physical place.

5. The method of claim 2, wherein the 3-D model is associated with one or more restricted objects, and wherein the one or more restricted objects are visible to the avatar operated by the user of the user interface according to a determination that the user has permission to view the one or more restricted objects.

7. The method of claim 1, wherein obtaining the one or more images of the physical place is performed in real or near real time.

8. The method of claim 1, wherein providing the user interface includes enabling use of the 3-D model in an online virtual world environment.

9. The method of claim 8, wherein the online virtual world environment corresponds to a multi-user environment.

10. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting a user input associated with decluttering the 3-D model; and in response to detecting the user input, removing one or more objects from the 3-D model with a dimension less than a threshold size.

11. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting one or user inputs associated with modifying the 3-D model; and in response to detecting the one or more user inputs, modifying the 3-D model by at least one of: adding an object to the 3-D model; removing an object from the 3-D model; or changing the appearance of an object within the 3-D model.

12. The method of claim 11, wherein modifying the 3-D model causes creation of a separate forked version of the physical place.
13. The method of claim 11, wherein adding the object to the 3-D model includes adding the object to one of a plurality of anchor points within the 3-D model.

14. The method of claim 1, wherein creating the 3-D model of the physical place includes creating the 3-D model of the physical place based at least in part on the surface geometry of the physical place, the one or more texture maps of the physical place, and a pre-existing model of the physical place.

15. The method of claim 1, further comprising: updating the 3-D model over time based on subsequent images of the physical place.
13. The method of claim 1, wherein detecting the triggering event includes monitoring queries provided to a search engine including an identifier for the defined physical place.

14. The method of claim 1, wherein detecting the triggering event includes monitoring a current popularity of news stories that include an identifier for the defined physical place.

15. The method of claim 1, wherein detecting the triggering event includes monitoring a news feed for a newsworthy event taking place at the defined physical place.

16. The method of claim 1, wherein detecting the triggering event includes monitoring a real estate listing including an identifier for the defined physical place.

17. The method of claim 1, wherein obtaining the digital images of the defined physical place is performed in real or near real time.

18. The method of claim 1, wherein enabling the avatar to enter, tour and interact with the 3-D model of the defined physical place is performed in real or near real time.

19. The method of claim 1, wherein the digital images are photographic images.

20. The method of claim 1, wherein the digital images are video images.

21. The method of claim 1, wherein providing the user interface providing the user interface includes enabling use of the 3-D model in an online virtual world environment.




Application
Patent
16. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors of an electronic device, cause the electronic device to:
detect a triggering event associated with a physical place;
in response to detecting the triggering event:
obtain one or more images of the physical place; determine, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
create, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
provide a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface.
22. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors of an electronic device, cause the electronic device to:
detect a triggering event at a defined physical place;
in response to detecting the triggering event:
obtain digital images of the defined physical place;
determine, based on the digital images, a surface geometry of the defined physical place and one or more texture maps;
create, in a computer memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
provide a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enable an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.



Application 
Patent
16 and 17. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors of an electronic device, cause the electronic device to:
detect a triggering event associated with a physical place;
in response to detecting the triggering event:
obtain one or more images of the physical place; determine, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
create, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
provide a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface; and 
enable an avatar operated by the user of the user interface to enter, tour, and interact with the 3-D model of the physical place.
22. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors of an electronic device, cause the electronic device to:
detect a triggering event at a defined physical place;
in response to detecting the triggering event:
obtain digital images of the defined physical place;
determine, based on the digital images, a surface geometry of the defined physical place and one or more texture maps;
create, in a computer memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
provide a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enable an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.



Application
Patent
18. The non-transitory computer-readable medium of claim 17, wherein enabling the avatar to enter, tour and interact with the 3-D model of the physical place is performed in real or near real time.

19. The non-transitory computer-readable medium of claim 17, wherein the instructions further cause the electronic device to: while the avatar is touring or interacting the with the 3-D model of the physical place, causing a virtual viewer indicator to activate in the physical place.

23. The non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, cause the electronic device to detect the triggering event by monitoring queries provided to a search engine including an identifier for the defined physical place.

24. The non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, cause the electronic device to detect the triggering event by monitoring a current popularity of news stories that include an identifier for the defined physical place.

25. The non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, cause the electronic device to detect the triggering event by monitoring a news feed for a newsworthy event taking place at the defined physical place.

26. The non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, cause the electronic device to detect the triggering event by monitoring a real estate listing including an identifier for the defined physical place.

27. The non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, cause the electronic device to obtain the digital images of the defined physical place in real or near real time.

28. The non-transitory computer-readable medium of claim 22, wherein the instructions, when executed, cause the electronic device to enable the avatar to enter, tour and interact with the 3-D model of the defined physical place in real or near real time.





Application
Patent
21. An electronic device comprising:
one or more processors; and
a non-transitory memory storing instructions, which, when executed by the one or more processors, cause the electronic device to:
detect a triggering event associated with a physical place;
in response to detecting the triggering event:
obtain one or more images of the physical place;
determine, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
create, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
provide a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface.
29. An electronic device comprising:
a non-transitory memory;
one or more processors to:
detect a triggering event at a defined physical place;
in response to detecting the triggering event:
obtain digital images of the defined physical place;
determine, based on the digital images, a surface geometry of the defined physical place and one or more texture maps; 
create, in a computer memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
provide a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enable an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.





Application 
Patent
21 and 22. An electronic device comprising:
one or more processors; and
a non-transitory memory storing instructions, which, when executed by the one or more processors, cause the electronic device to:
detect a triggering event associated with a physical place;
in response to detecting the triggering event:
obtain one or more images of the physical place;
determine, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
create, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
provide a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface; and 
enable an avatar operated by the user of the user interface to enter, tour, and interact with the 3-D model of the physical place.
29. An electronic device comprising:
a non-transitory memory;
one or more processors to:
detect a triggering event at a defined physical place;
in response to detecting the triggering event:
obtain digital images of the defined physical place;
determine, based on the digital images, a surface geometry of the defined physical place and one or more texture maps; 
create, in a computer memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
provide a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enable an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.




Application
Patent
23. The electronic device of claim 22, wherein enabling the avatar to enter, tour and interact with the 3-D model of the physical place is performed in real or near real time.

24. The electronic device of claim 22, wherein the instructions further cause the electronic device to: while the avatar is touring or interacting the with the 3-D model of the physical place, causing a virtual viewer indicator to activate in the physical place.

30. The electronic device of claim 29, wherein the one or more processors are to detect the triggering event at the defined physical place by a news feed for a newsworthy event taking place at the defined physical place.

31. The electronic device of claim 29, wherein the one or more processors are to obtain the digital images of the defined physical place and enable the avatar to enter, tour and interact with the 3-D model of the defined physical place in real or near real time.



Claims 1-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No.9,595,136. This is a statutory double patenting rejection.
See the comparison table below:
Application
Patent
1. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory: detecting a triggering event associated with a physical place;
in response to detecting the triggering event:
obtaining one or more images of the physical place;
determining, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
providing a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface.
1. A method for providing a virtual 3-D model of a defined physical place, the method comprising:
monitoring a news feed to detect a triggering event comprising a newsworthy event taking place at a defined physical place;
in response to the triggering event, obtaining in real or near real time, video or photographic images from news reports of the newsworthy event;
determining a surface geometry of the defined physical place using the video or photographic images;
creating a 3-D model of the defined physical place in a computer memory in real or near real time using the surface geometry;
providing a user interface for remote access to the 3-D model, wherein the video or photographic images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enabling an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the newsworthy event in real or near real time.



Application
Patent
2. The method of claim 1, further comprising: enabling an avatar operated by the user of the user interface to enter, tour, and interact with the 3-D model of the physical place.
3. The method of claim 2, wherein enabling the avatar to enter, tour and interact with the 3-D model of the physical place is performed in real or near real time.

4. The method of claim 2, further comprising: while the avatar is touring or interacting the with the 3-D model of the physical place, causing a virtual viewer indicator to activate in the physical place.

5. The method of claim 2, wherein the 3-D model is associated with one or more restricted objects, and wherein the one or more restricted objects are visible to the avatar operated by the user of the user interface according to a determination that the user has permission to view the one or more restricted objects.

6. The method of claim 1, wherein detecting the triggering event includes at least one of monitoring queries provided to a search engine including an identifier for the physical place; - 22 -monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place.

7. The method of claim 1, wherein obtaining the one or more images of the physical place is performed in real or near real time.

8. The method of claim 1, wherein providing the user interface includes enabling use of the 3-D model in an online virtual world environment.

9. The method of claim 8, wherein the online virtual world environment corresponds to a multi-user environment.

10. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting a user input associated with decluttering the 3-D model; and in response to detecting the user input, removing one or more objects from the 3-D model with a dimension less than a threshold size.

11. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting one or user inputs associated with modifying the 3-D model; and in response to detecting the one or more user inputs, modifying the 3-D model by at least one of: adding an object to the 3-D model; removing an object from the 3-D model; or changing the appearance of an object within the 3-D model.

12. The method of claim 11, wherein modifying the 3-D model causes creation of a separate forked version of the physical place.

13. The method of claim 11, wherein adding the object to the 3-D model includes adding the object to one of a plurality of anchor points within the 3-D model.
14. The method of claim 1, wherein creating the 3-D model of the physical place includes creating the 3-D model of the physical place based at least in part on the surface geometry of the physical place, the one or more texture maps of the physical place, and a pre-existing model of the physical place.

15. The method of claim 1, further comprising: updating the 3-D model over time based on subsequent images of the physical place.
2. The method of claim 1, further comprising monitoring queries provided to a search engine to detect the triggering event comprising a rate of queries including an identifier for the defined physical place exceeding a threshold.
3. The method of claim 1, further comprising monitoring a current popularity of online news stories to detect the triggering event comprising a relative frequency of online references that include an identifier for the defined physical place exceeding a threshold.
4. The method of claim 1, further comprising supplying texture maps to the surface geometry and using the texture maps in creating the 3-D model.
5. The method of claim 1, wherein providing the user interface comprises enabling use of the 3-D model in an online virtual world environment.
6. The method of claim 5, wherein the 3-D model includes independently modeled digital objects appearing in the video or photographic images.
7. The method of claim 6, further comprising, enabling a user to select ones of the independently modeled digital objects for removal from the 3-D model, using the user interface.
8. The method of claim 1, wherein obtaining the images comprises querying an image database.
9. The method of claim 1, further comprising processing selected ones of the images to remove objects smaller than a specified size, in response to a user declutter request.




Application
Patent
1. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory: detecting a triggering event associated with a physical place;
in response to detecting the triggering event:
obtaining one or more images of the physical place;
determining, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
providing a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface.
10. A method comprising:
monitoring a news feed to detect a triggering event comprising a newsworthy event taking place at a news site;
obtaining digital images from the news feed, wherein the digital images include real or near real time images of elements of the news site;
determining a surface geometry of the news site and supplying texture maps to the surface geometry, using the digital images;
creating a 3-D model of the news site in a computer memory in real or near real time using the surface geometry and texture maps;
identifying and mapping anchor points;
providing a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
manipulating objects within the 3-D model of the news site in real or near real time based on one or more characteristics of the mapped anchor points and based on inputs from the user of the user interface.



Application
Patent
2. The method of claim 1, further comprising: enabling an avatar operated by the user of the user interface to enter, tour, and interact with the 3-D model of the physical place.

3. The method of claim 2, wherein enabling the avatar to enter, tour and interact with the 3-D model of the physical place is performed in real or near real time.

4. The method of claim 2, further comprising: while the avatar is touring or interacting the with the 3-D model of the physical place, causing a virtual viewer indicator to activate in the physical place.

5. The method of claim 2, wherein the 3-D model is associated with one or more restricted objects, and wherein the one or more restricted objects are visible to the avatar operated by the user of the user interface according to a determination that the user has permission to view the one or more restricted objects.

6. The method of claim 1, wherein detecting the triggering event includes at least one of monitoring queries provided to a search engine including an identifier for the physical place; - 22 -monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place.

7. The method of claim 1, wherein obtaining the one or more images of the physical place is performed in real or near real time.

8. The method of claim 1, wherein providing the user interface includes enabling use of the 3-D model in an online virtual world environment.

9. The method of claim 8, wherein the online virtual world environment corresponds to a multi-user environment.
10. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting a user input associated with decluttering the 3-D model; and in response to detecting the user input, removing one or more objects from the 3-D model with a dimension less than a threshold size.

11. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting one or user inputs associated with modifying the 3-D model; and in response to detecting the one or more user inputs, modifying the 3-D model by at least one of: adding an object to the 3-D model; removing an object from the 3-D model; or changing the appearance of an object within the 3-D model.

12. The method of claim 11, wherein modifying the 3-D model causes creation of a separate forked version of the physical place.

13. The method of claim 11, wherein adding the object to the 3-D model includes adding the object to one of a plurality of anchor points within the 3-D model.

14. The method of claim 1, wherein creating the 3-D model of the physical place includes creating the 3-D model of the physical place based at least in part on the surface geometry of the physical place, the one or more texture maps of the physical place, and a pre-existing model of the physical place.

15. The method of claim 1, further comprising: updating the 3-D model over time based on subsequent images of the physical place.
11. The method of claim 10, wherein obtaining of the images comprises obtaining video or photographic images from news reports of the newsworthy event.
12. The method of claim 11, wherein the method further comprises obtaining the digital images by querying an image database.
13. The method of claim 10, wherein the 3-D model of the news site is a real or near real time news location reconstruction and touring facility.
14. The method of claim 13 wherein the news location reconstruction and touring facility is a self-contained virtual environment.
15. The method of claim 13, wherein the news location reconstruction and touring facility is a part of an existing virtual world system.




Application
Patent
1. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory: detecting a triggering event associated with a physical place;
in response to detecting the triggering event:
obtaining one or more images of the physical place;
determining, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
providing a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface.
16. A method, comprising:
obtaining video or photographic images of a defined physical place, wherein the video or photographic images include real or near real time images of elements of the defined physical place;
processing selected ones of the video or photographic images to remove objects smaller than a specified size from the selected images;
determining a surface geometry of the defined place and supplying texture maps to the surface geometry, using the video or photographic images;
creating a 3-D model of the defined place in a computer memory in real or near real time using the surface geometry and texture maps;
identifying independent objects within the physical place;
modeling the independent objects in real or near real time, wherein the video or photographic images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface;
providing a user interface for remote access to the 3-D model and for manipulating the independent objects: and
manipulating the independent objects of the 3-D model in real or near real time based on inputs from the user of the user interface.




Application
Patent
2. The method of claim 1, further comprising: enabling an avatar operated by the user of the user interface to enter, tour, and interact with the 3-D model of the physical place.

3. The method of claim 2, wherein enabling the avatar to enter, tour and interact with the 3-D model of the physical place is performed in real or near real time.

4. The method of claim 2, further comprising: while the avatar is touring or interacting the with the 3-D model of the physical place, causing a virtual viewer indicator to activate in the physical place.

5. The method of claim 2, wherein the 3-D model is associated with one or more restricted objects, and wherein the one or more restricted objects are visible to the avatar operated by the user of the user interface according to a determination that the user has permission to view the one or more restricted objects.

6. The method of claim 1, wherein detecting the triggering event includes at least one of monitoring queries provided to a search engine including an identifier for the physical place; - 22 -monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place.

7. The method of claim 1, wherein obtaining the one or more images of the physical place is performed in real or near real time.

8. The method of claim 1, wherein providing the user interface includes enabling use of the 3-D model in an online virtual world environment.

9. The method of claim 8, wherein the online virtual world environment corresponds to a multi-user environment.

10. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting a user input associated with decluttering the 3-D model; and in response to detecting the user input, removing one or more objects from the 3-D model with a dimension less than a threshold size.

11. The method of claim 1, further comprising: while providing the user interface for remote access to the 3-D model, detecting one or user inputs associated with modifying the 3-D model; and in response to detecting the one or more user inputs, modifying the 3-D model by at least one of: adding an object to the 3-D model; removing an object from the 3-D model; or changing the appearance of an object within the 3-D model.

12. The method of claim 11, wherein modifying the 3-D model causes creation of a separate forked version of the physical place.

13. The method of claim 11, wherein adding the object to the 3-D model includes adding the object to one of a plurality of anchor points within the 3-D model.
14. The method of claim 1, wherein creating the 3-D model of the physical place includes creating the 3-D model of the physical place based at least in part on the surface geometry of the physical place, the one or more texture maps of the physical place, and a pre-existing model of the physical place.

15. The method of claim 1, further comprising: updating the 3-D model over time based on subsequent images of the physical place.
17. The method of claim 16, further comprising enabling the user to select ones of the independently modeled objects for removal from the 3-D model.
18. The method of claim 17, further comprising creating a record of remaining ones of the modeled objects in response to user removal of one or more of the modeled objects.
19. The method of claim 18, further comprising enabling the user to select additional modeled objects from a catalog for adding to the 3-D model, and creating a record of selected ones of the additional modeled objects in response to user selection of one or more of the additional modeled objects.
20. The method of claim 19, further comprising projecting the image comprising an image of the user controlling an avatar in the 3-D model enabling the user to determine placement of the remaining ones of the modeled objects and the selected ones of the additional modeled objects in the 3-D model, and creating a placement record.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 20 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22 and 29 of U.S. Patent No. 10,984,594. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 20 and 25 of the instant application substantially recite all the limitations of claims 1, 22 and 29 of the US Patent, except claims 6, 20 and 25 which are depended on claim 1, 16 and 21 respectively recite the claimed, wherein detecting the triggering event includes at least one of monitoring queries provided to a search engine including an identifier for the physical place; -monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent claims 1, 16 and 21/6, 20 and 25 to substitute the recited “wherein detecting the triggering event includes at least one of monitoring queries provided to a search engine including an identifier for the physical place; -monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place” with the recited of the patented claimed “enabling an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place” of independent claims 1, 22 and 29, in order to provide a virtual three-dimensional model of the defined physical place, thus facilitating people to better enjoy sporting or other events by sitting close to action in a playing field, since such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
See the comparison table below:
Application
Patent
1 and 6. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory:
detecting a triggering event associated with a physical place;
in response to detecting the triggering event:
obtaining one or more images of the physical place;
determining, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
                 providing a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface,
             wherein detecting the triggering event includes at least one of monitoring queries provided to a search engine including an identifier for the physical place; -monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place.
1. A method comprising:
at an electronic device comprising one or more processors and non-transitory memory:
detecting a triggering event at a defined physical place;
in response to detecting the triggering event:
obtaining digital images of the defined physical place;
determining, based on the digital images, a surface geometry of the defined physical place and one or more texture maps;
creating, in the non-transitory memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
providing a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and 
enabling an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.



Application 
Patent
16 and 20. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors of an electronic device, cause the electronic device to:
detect a triggering event associated with a physical place;
in response to detecting the triggering event:
obtain one or more images of the physical place; determine, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
create, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
provide a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface,
wherein detecting the triggering event includes at least one of: monitoring queries provided to a search engine including an identifier for the physical place; monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place.
22. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors of an electronic device, cause the electronic device to:
detect a triggering event at a defined physical place;
in response to detecting the triggering event:
obtain digital images of the defined physical place;
determine, based on the digital images, a surface geometry of the defined physical place and one or more texture maps;
create, in a computer memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
provide a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enable an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.






Application 
Patent
21 and 25. An electronic device comprising:
one or more processors; and
a non-transitory memory storing instructions, which, when executed by the one or more processors, cause the electronic device to:
detect a triggering event associated with a physical place;
in response to detecting the triggering event:
obtain one or more images of the physical place;
determine, based on the one or more images, a surface geometry of the physical place and one or more texture maps;
create, in the non-transitory memory, a 3-D model of the physical place using the surface geometry and the one or more texture maps; and
provide a user interface for remote access to the 3-D model, wherein the one or more images used to create the 3-D model of the place are captured by one or more devices that are not controlled by a user of the user interface,
wherein detecting the triggering event includes at least one of monitoring queries provided to a search engine including an identifier for the physical place; monitoring a current popularity of news stories that include an identifier for the physical place; monitoring a news feed for a newsworthy event taking place at the physical place; or monitoring a real estate listing including an identifier for the physical place.
29. An electronic device comprising:
a non-transitory memory;
one or more processors to:
detect a triggering event at a defined physical place;
in response to detecting the triggering event:
obtain digital images of the defined physical place;
determine, based on the digital images, a surface geometry of the defined physical place and one or more texture maps; 
create, in a computer memory, a 3-D model of the defined physical place using the surface geometry and the one or more texture maps;
provide a user interface for remote access to the 3-D model, wherein the digital images used to create the 3-D model of the defined place are captured by one or more devices that are not controlled by a user of the user interface; and
enable an avatar operated by the user of the user interface to enter, tour and interact with the 3-D model of the defined physical place.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blemker et al., Three-Dimensional Representation of Complex Muscle Architectures and Geometries, 2005 (involved in all computer models of the musculoskeletal system represent muscle geometry using a series of line segments. This simplification (i) limits the ability of models to accurately represent the paths of muscles with complex geometry and (ii) assumes that moment arms are equivalent for all fibers within a muscle (or muscle compartment). The goal of this work was to develop and evaluate a new method for creating three-dimensional (3D) finite-element models that represent complex muscle geometry and the variation in moment arms across fibers within a muscle. We created 3D models of the psoas, iliacus, gluteus maximus, and gluteus medius muscles from magnetic resonance (MR) images. Peak fiber moment arms varied substantially among fibers within each muscle (e.g., for the psoas the peak fiber hip flexion moment arms varied from 2 to 3 cm, and for the gluteus maximus the peak fiber hip extension moment arms varied from 1 to 7 cm). Moment arms from the literature were generally within the range of fiber moment arms predicted by the 3D models. The models accurately predicted changes in muscle surface geometry over a 55° range of hip flexion, as compared to changes in shape predicted from MR images (average errors between the model and measured surfaces were between 1.7 and 5.2 mm). This new framework for representing muscle will enhance the accuracy of computer models of the musculoskeletal system).
US 9,744,448 (involved in a head-mounted device whose detector is operable to determine landscape characteristics of a physical playfield. A video game logic utilizes the landscape characteristics in providing a video game. A locating device of the head-mounted device is operable to determine a physical location of the locating device on the physical playfield. The video game logic utilizes the physical location of the locating device in providing the video game. A processor operates a virtual object i.e. pre-defined virtual barrier, and a virtual character to be provided to a display).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 21, 2022